Opinion by
Judge Rogers,
This is an appeal of Robert and Geraldine Wyrock from an order of the Court of Common Pleas of Bucks County affirming the decision of the Zoning Hearing Board of Bensalem Township holding that the appellants did not establish their right to a certification that the use of a part of their property as an automotive repair shop was a lawful nonconforming use. We affirm the order on the opinion of Judge Garb reported in Pa. D. & C.3d ( ).
Order
And Now, this 10th day of February, 1983, the order of the Court of Common Pleas of Bucks County dated November 19, 1981 is affirmed.